1,416,667 Shares Volu-Sol Reagents Corporation Common Stock For a Distribution to RemoteMDx, Inc. Shareholders RemoteMDx, Inc. (“RMDX”) is distributing to its shareholders 1,421,667 shares of Volu-Sol Reagents Corporation (“we” or “Volu-Sol”) common stock owned by RMDX, the former parent of Volu-Sol.The shareholders of RMDX will receive one share of Volu-Sol common stock for every 117 shares of RMDX common stock that they hold as of the record date for the distribution (subject to adjustment for stock splits or other changes in the number of issued and outstanding shares of common stock of RMDX prior to the effective date of the distribution). No fractional shares will be issued.Fractional shares will be rounded up to the nearest whole number. Volu-Sol will issue up to 5,000 shares as required by the rounding of fractional shares.The record date for the distribution is January 30, 2009 . Distribution of the Volu-Sol common stock to the RMDX shareholders will be made on or about February 27, 2009 . RMDX is an "underwriter" within the meaning of the Securities Act of 1933 in connection with the distribution of Volu-Sol common shares to its shareholders. The shareholders of RMDX receiving shares in the distribution may be considered underwriters within the meaning of the Securities Act of 1933 in connection with the resale of the distributed shares. There is currently no public market for Volu-Sol securities.Our common stock is not publicly traded. An application will be filed with FINRA for the public trading of our common stock on the OTC Bulletin Board within twelve months of the distribution, but there is no assurance that Volu-Sol’s common stock will be quoted on the OTC Bulletin Board or any Exchange. As of June 30, 2008, and prior to the reverse split discussed below, there were 17,965,278, shares of our common stock issued and outstanding.Effective September 22, 2008, the Company’s issued and outstanding common stock was reverse split at a ratio of ½ of one share for each share then outstanding.As a result, as of December 1, 2008, there were 8,982,639 shares of our common stock issued and outstanding.Unless otherwise indicated, all share and per share data in this prospectus have been adjusted to reflect the reverse split. Investing in our common stock involves a high degree of Risk. See "Risk Factors" beginning on page 4 . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is January 14, 2009 . VOLU-SOL REAGENTS CORPORATION TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 4 The Distribution 8 Use of Proceeds 8 Dividend Policy 8 Distribution Summary 8 Plan of Distribution 10 Capitalization 10 Shares Eligible for Future Sale 11 Market for Common Equity and Related Stockholder Matters 12 Forward-Looking Statements 12 Business 13 Selected Financial Data 20 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Property 30 Legal Proceedings 30 Management 30 Executive Compensation 32 Certain Relationships and Related Transactions and Director Independence 33 Security Ownership of Certain Beneficial Owners and Management 34 Description of Securities 35 Legal Matters 37 Experts 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Where You Can Find More Information 38 Financial Statements 38 Index to Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Until April 14, 2009 , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 2 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.
